Case 3:21-cv-00110-MMH-JRK Document 11 Filed 08/13/21 Page 1 of 2 PageID 111




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


TARLA GARY,

                  Plaintiff,

v.                                             Case No. 3:21-cv-110-MMH-JRK

GONZALEZ ESPINO,

                 Defendant.
______________________________

                                   ORDER

      Plaintiff’s letter to the Court (Doc. 10) is STRICKEN. Plaintiff may not

correspond with Judges of this Court in letter form. All requests for relief must

be in the form of a pleading or a motion and must comply with the Federal

Rules of Civil Procedure and the Local Rules of this Court.

      However, given the apparent confusion of Plaintiff, the Court will sua

sponte extend the time Plaintiff has to perfect service on Defendant. By

October 1, 2021, Plaintiff must serve the Defendant and provide the Court

with certification of service and documents reflecting proper, completed service

upon the Defendant.
Case 3:21-cv-00110-MMH-JRK Document 11 Filed 08/13/21 Page 2 of 2 PageID 112




      The Clerk shall reissue the summons (Doc. 8) and provide it to Plaintiff.

      DONE AND ORDERED at Jacksonville, Florida, this 12th day of

August, 2021.




caw 8/12
c:
Tarla Gary, #G01635




                                      2
